DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment and Arguments
Applicant’s arguments have been fully considered. 
 Applicant’s arguments  that “mono/di/tri” of paragraph {0146] of Drake is not inclusive  is persuasive  in view of paragraph [0145] of Drake.  The anticipatory rejection of claims 1, 4 and 6-14 over Drake has been withdrawn.  However, a new ground of rejection has been made over Drake. 

Claim Rejections - 35 USC § 103
Claims 1, 4,  6-14  and 16 are rejected under 35 U.S.C.  rejected under 35 U.S.C. 103 as being unpatentable over Drake.
Regarding claims 1, 4 and 6-14, Drake teaches a composition comprises an amount of an antiwar agent and a dispersant ([0020]-[0022]),  wherein the dispersant includes the reaction product of polyisobutylene succinic anhydride with pentaerthritol ([0130]), which meets the claimed polyalkylene ester. 
 Drake teaches that  the  antiwear agent includes organic phosphate exemplified  as mono/di octylphosphate,  mono/di (2-ethylhexyl) phosphate and the like ([0146]), which meets the claimed phosphate esters,  respectively. 
Drake does not expressly discloses a mixture of mono and dioctyl phosphate, or a mixture of mono and di (2-ethylhexyl) phosphate, however, at the time of the invention it would have been obvious to a person of ordinary skill in the art to combine mono and dioctyl phosphate, or mono and di (2-ethylhexyl) phosphate, since it has been held that it is prima facie obviousness to combine two components each of which is taught by the prior art to be useful for the same purpose, in the instant case, an antiwear agent, in order to form a third composition to be used for the same purpose. See MPEP 2144.06(I), In re Kerkhoven, 626 F2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), In re Crockett, 279 F2d 274, 126 USPQ 186 (CCPA 1960) and Ex parte Quadranti, 25 USPQ2d 1071 (Bd Pat App & Inter 1992).
The recitation “for inhibiting fouling ” is interpreted as an intended use  since there is no apparent structural difference required by the composition other than that recited in the body of the claim.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (see MPEP2111.02, II).   Drake teaches the same structure thus  capable of performing the intended use and meets the claim.  
Regarding claim 16, Drake further teaches that the dispersant or the antiwear agent  is present in an amount of about 0.001 wt% to 2 wt.% of the total composition ([0020]-[0022]), thus the phosphate ester antiwear agent  or the  polyisobutylene succinic anhydride ester  dispersant  is present in about 0.04 wt.% to about 99.9 wt.% of the total weight of the dispersant and the antiwear agent,  which encompasses the claimed amount of phosphate ester or polyalkylene ester, respectively.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the polyisobutylene succinic anhydride ester  and the phosphate ester at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766